DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 04/12/2022 is acknowledged. 
Claims 1, 3-5, and 8-10 have been amended. Claims 2 and 7 have been canceled.
Claims 1, 3-6, and 8-10 are pending.
Response to applicant’s argument in the restriction: given how Applicants have amended the independent claim, the prior art of rejection below demonstrates the lack of a special technical feature in view of the prior art. 
Claim Objections
Claims 8 and 10 objected to because of the following informalities:  
Regarding claim 8, the claim states “the second laser light source comprises a solid short pulse laser, a semiconductor short pulse laser, a gas short pulse laser.” The claim is improperly drafted because a single light source cannot have multiple different types of lasers. Applicants should amend the claim to specify that the second laser light source comprises one of the listed types of laser. For the purpose of examination, it will be interpreted as -- the second laser light source is comprised of a solid short pulse laser, a semiconductor short pulse laser, or a gas short pulse laser—
Regarding claim 10 discloses that “the pressure applying unit includes mechanical pressure, pneumatic pressure, and electromagnetic pressure.” This claim appears to be improperly drafter since the limitation is requiring that the pressure applying unit have all three types of pressure generating mechanism, which may not be the applicant’s intentions. For the purpose of examination, the limitation will be interpreted as -- the pressure applying unit can use at least one of the following mechanism: mechanical pressure, pneumatic pressure, or electromagnetic pressure--
Appropriate correction is required.
Claim Interpretation
It is noted that the presumption that a term is given its ordinary and customary meaning may be
rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). MPEP 211.013
	Claim 1, recites the term “package” and uses it in the sentence “packaging the prefabricated plate by the laser I to form a microchannel structure.” Typically, the term “packaging” refers to the act of wrapping an object and it is unclear how a laser can perform the function of wrapping. However, the broadest reasonable interpretation of “packaging” is the act of wrapping or covering an object. For the purpose of examination, the term package or packaging will be interpreted as –cover/covering--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-6, and 8-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the welding unit is controlled by the control unit and is matched with the laser unit for the additive manufacturing.” The specification par. 68 discloses “the forming unit 6 includes a welding unit 68, and welding unit 68 is controlled by the control unit 4 and is matched with the laser unit 2.” It is unclear what “the welding unit…is matched with the laser unit” means. The term “match” means equal to something or corresponds in some essential respect. 
Based on Fig. 3 where the welding unit 68 is separate from the laser unit 2 but still uses laser I to perform welding, it is understood by the examiner that the welding unit works in unison with the laser unit to perform welding. Therefore, the limitation is interpreted as –the welding unit corresponds with the laser unit for the additive manufacturing--.
Regarding claim 3, the phrase "preferably the laser II comprises a solid pulse laser, a semiconductor pulse laser, a gas pulse laser" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The limitation will be not be examined. Additionally, it is noted that the limitation is missing an “or” in the sentence. It should read “preferably the laser II comprises a solid pulse laser, a semiconductor pulse laser, or a gas pulse laser.”
Regarding claim 5, the phrase "preferably the step c) is to cover the groove structure obtained in step b) with the prefabricated plate of the same material as the matrix" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The limitation will be not be examined.
Regarding claim 8, the phrase "preferably the second laser light source comprises a femtosecond pulse laser, a picosecond pulse laser, a nanosecond pulse laser, a microsecond pulse laser or a millisecond pulse laser" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The limitation will be not be examined. 
Regarding claim 9, the phrase "preferably the laser unit comprises a first mirror; the first mirror is simultaneously located on an outgoing laser light path of both the first laser light source and the second laser light source, the first mirror transmits infrared light and reflects visible light" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The limitation will be not be examined. The limitation states that it is merely preferably to have a first mirror, and since the first mirror will not be considered for examination then all limitations directed to the first mirror will also not be examined.
Regarding claim 9, the phrase "preferably the laser unit comprises a second mirror; the second mirror is located on the outgoing laser light path of the second laser light source, and the outgoing laser light of the second laser light source is reflected by the second mirror and is directed to the second optical modulation system" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The limitation will be not be examined. The limitation states that it is merely preferably to have a second mirror, and since the second mirror will not be considered for examination then all limitations directed to the second mirror will also not be examined.
Regarding claim 10, the phrase "preferably the control unit includes a computer, a laser range finder, a third mirror and an image sensor" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The limitation will be not be examined.
Regarding claim 10, the phrase "preferably the first laser light source is a 1064 nm of continuous wave fiber laser, and the second laser light source is a 532 nm of picosecond laser" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The limitation will be not be examined.
Claims 4 and 6 rejected due to dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartke (US 20170326867 A1) in view of Schick (US 20160354839 A1) and Roy (US 20130101423 A1).
Regarding claim 1, Hartke discloses an all-laser hybrid additive manufacturing (hybrid laser additive manufacturing apparatus 200, Fig. 2) method, wherein after a matrix (part 228, Fig. 2) is obtained by means of selective laser melting forming (additive processing, par. 64), a subtractive forming (ablation or subtractive manufacturing, par. 67) is carried out on the matrix by means of a pulse laser to form a cavity (material manipulation operations, e.g. subtractive manufacturing, can create structures such as channels, par. 68), and the cavity is then packaged to obtain a forming material (where after the material manipulation operation the part is bonded to another material, par. 115) 
wherein the method comprises the steps of: 
a) performing selective laser melting (additive processing 502, par. 78, Fig. 5) by a laser I (first energy source 310A can be for the additive processing, par. 64) to obtain a matrix of a metal material (metal powder for additive process, par. 36); 
b) etching the matrix obtained in step a) by a laser II (second energy source 310B can be used for the material manipulation processing, e.g. subtractive manufacturing, par. 64) to form a groove structure (subtractive manufacturing can create structures such as channels, par. 68), wherein the laser II is a pulse laser (each laser source can have a pulse duration, par. 64);
 c) covering the groove structure obtained in step b) (where after the material manipulation operation the part is bonded to another material, par. 115) 
d) performing selective laser melting forming (additive and material manipulation processing, e.g. subtractive manufacturing, can be used to build a part layer by layer, par. 97) 
wherein the method is implemented by an all-laser hybrid additive manufacturing apparatus (hybrid laser additive manufacturing apparatus 200, Fig. 2), and the apparatus comprises a laser unit (scan head 206, Fig. 2), a control unit (controller 208) and a forming unit (atmospheric containment chamber 111), and the laser unit is in light path connection with the forming unit (laser passes through the chamber, Fig. 2), the control unit is electrically connected with the laser unit and the forming unit respectively (controller is connected to the scan head and also controls the chamber, par. 27, Fig. 2);
the laser unit comprises a first laser light source (310A, Fig. 3) and a second laser light source (310B, Fig. 3); 
Hartke does not disclose
the cavity is then packaged to obtain a forming material with an internal cavity structure
 c) covering the groove structure obtained in step b) with a prefabricated plate, 
d) performing selective laser melting forming on the microchannel structure obtained in step c) to obtain a forming material having the microchannel structure; 
Schick discloses a method of forming channels where the body may be formed using laser sintering (par. 2, Fig. 4), the cavity is then packaged to obtain a forming material with an internal cavity structure (a base structure (30) may be welded (28) to the top of the channels, par. 28; where it is understood by the examiner that the base was prefabricated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartke to incorporate the teachings of Schick and weld a base to the top of the channel. Doing so would have the benefit of producing a hybrid article made of different material (par. 6) and would prevent powder from entering the channel during the subsequent powder layering process.
The combination of Hartke in view of Schick results in d) performing selective laser melting forming on the microchannel structure obtained in step c) to obtain a forming material having the microchannel structure.
Hartke in view of Schick does not disclose the forming unit comprises a welding unit, and the welding unit performs the function of welding and packaging the prefabricated plate by the laser I to form the microchannel.
Roy discloses a method of manufacturing an airfoil where it is formed by laser welding (claim 1 and 17) and then material can be deposited on top of the leading edge through additive manufacturing, i.e. laser cladding (claim 16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartke in view of Schick to incorporate the teachings of Roy, and use a laser to perform the function of welding the plate over the cut groove and create a channel. 
Roy demonstrates that it is known to use lasers for welding and additive manufacturing within a method and apparatus. And since Hartke discloses that the scan head 306 can have multiple lasers performing different functions to re-melt or bonding (par. 7, Hartke), one of ordinary skill in the art would understand the benefit of taking one of the lasers in the scan head to perform the function of welding. This would reduce complexity in the apparatus since it would avoid the need of having a traditional welder and all the additional components associated with it, like a spot welder.
Regarding claim 3, Hartke in view of Schick and Roy discloses the method according to claim 1, wherein the laser I is a continuous wave infrared laser or a pulse infrared laser (at least one energy source can comprise a femtosecond laser with pulse duration, par. 64 and 68), 

Regarding claim 4, Hartke in view of Schick and Roy discloses the method according to claim 1, wherein the metal material comprises a superalloy (apparatus can be used to make complex metals by manipulating the metal grains themselves, par. 100), 
Hartke in view of Schick and Roy does not disclose wherein the metal material comprises a superalloy, stainless steel, an aluminum alloy, a magnesium alloy and a copper alloy.
Channel discloses a process for producing an article through laser sintering, where the powder composition can include aluminum, magnesium, copper, and stainless steel (par. 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartke in view of Schick and Roy to incorporate the teachings of Channel and use a metal powder that includes those elements since it is known that metal powders for laser sintering can contain those elements. 
Examiner’s note: Typically, in laser sintering with metal powders, the term “alloy” is used to describe the main component of that metal powder. It is not common to state that the powder contains aluminum alloy, stainless steel, copper alloy, etc. Rather it is more common to describe the metal powder as containing aluminum, copper, magnesium, etc. The current recitation of the different alloys could be misread as alternatives for the metal powder, e.g. metal powder comprised of aluminum alloy OR stainless steel OR copper alloy.
Claims 5-6 and 10 are rejected due to dependency.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartke in view of Schick and Roy as applied to claim 1 above, and further in view of Barron (US 20060196858 B1).
Regarding claim 8, Hartke in view of Schick and Roy discloses the method according to claim 1, wherein the first laser source comprises a continuous wave infrared laser or a pulse infrared laser (at least one energy source can comprise a femtosecond laser with pulse duration, par. 64 and 68); 
the second laser light source comprises a solid short pulse laser, a semiconductor short pulse laser, a gas short pulse laser, the pulse width of the short pulse laser is in a range from 1 femtosecond to 100 milliseconds (at least one energy source can comprise a femtosecond laser, par. 68;); 

Hartke in view of Schick and Roy does not disclose a semiconductor short pulse laser.
Barron discloses a femtosecond laser system can use a semiconductor laser diode (par. 50)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartke in view of Schick and Roy to incorporate the teachings of Barron and use a femtosecond semiconductor laser. It is known in the art that semiconductor lasers can supply pulses at the speed of femtoseconds.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartke in view of Schick and Roy as applied to claim 1 above, and further in view of Sukhman (US 6424670 B1).
Regarding claim 9, Hartke in view of Schick and Roy discloses the method according to claim 1, wherein the laser unit comprises a first optical modulation system (optics 312, Fig. 3) and a second optical modulation system; 
the first optical modulation system is located on an outgoing laser light path of the first laser light source (optics 312, Fig. 3), the first optical modulation system modulates the laser emitted by the first laser light source (optics can be used to focus the laser beams, par. 64); 


the first laser light source is an infrared laser (at least one energy source can comprise a femtosecond laser, par. 68), and the outgoing laser of the first laser light source passes through the first optical modulation system (optics can be used to focus the laser beams, par. 64), and enters the forming unit (laser goes into the chamber 111, Fig. 2) after directing and passing through the first mirror; 
the second laser light source is a 

Hartke in view of Schick and Roy does not disclose 
the second optical modulation system is located on an outgoing laser light path of the second laser light source, the second optical modulation system modulates the laser emitted by the second laser light source;
the second laser light source is a visible light laser, and the outgoing laser of the second laser light source passes through the second optical modulation system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartke in view of Schick and Roy to duplicate the optical modulation system in order to focus the second laser beam, MPEP 2144.04.VI.B. Doing so would have the benefit of being able to individually focus the second laser light. This would read on the limitation the second optical modulation system is located on an outgoing laser light path of the second laser light source, the second optical modulation system modulates the laser emitted by the second laser light source;
and the outgoing laser of the second laser light source passes through the second optical modulation system.
Hartke in view of Schick and Roy does not disclose the second laser light source is a visible light laser. 
Sukhman discloses a laser cutting apparatus capable of etching and deep engraving (Col 1 lines 57-60) where the laser can be a visible laser light (Col 7 lines 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartke in view of Schick and Roy to incorporate the teachings of Sukhman and have a visible laser light perform the function of subtractive machining. It is known that visible lasers can be used to for subtractive machining.
Allowable Subject Matter
Claims 5-6 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 103 and 35 U.S.C. 112 (b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose a laser hybrid additive manufacturing system where the welding step involves using a mechanical arm/mechanism to apply pressure to the prefabricated plate to form a microchannel structure in a 3D printed material.
Hartke (US 20170326867 A1) discloses a laser hybrid additive manufacturing apparatus capable of 3D printing and laser removal. However, Hartke does not disclose taking a prefabricated plate to weld over top of a channel nor does he disclose taking an external mechanism to apply pressure to the prefabricated plate.
Schick (US 20160354839 A1) discloses welding a prefabricated plate over a channel that was 3D printed, but Schick does not disclose applying pressure to the plate during welding.
Although it is generally known that in welding plates that it is beneficial to apply pressure, it would not be obvious without the benefit of hindsight to add an external mechanism/arm to a laser hybrid additive apparatus to apply force on the plate. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761